Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
This supplemental Notice of Allowance includes the IDS filed 2/1/2022 which has been considered.
The information disclosure statement (IDS) submitted on 2/1/2022 was filed after the mailing date of the Notice of Allowance on 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S COMMENT
Replacement drawings were received on Nov-30-2021.  These drawings are acceptable.

The correction to the disclosure, received in reply filed on Nov-30-2021, is acknowledged. The correction is acceptable, and has been entered. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art did not show or suggest, either singly or combined, an armrest comprising inter alia a cable disposed within a foamed resin material in a frame routing section, wherein the routing section has a groove shape and includes a retaining portion in its side wall such that the retaining portion is in contact with the cable.
The reference to Vela (US 2018/0065521) teaches an armrest comprising: a frame (708) including a routing section (the forward section shown in fig. 7-8) wherein a cable (732) is disposed; and a retaining portion (the recline-control box shown in fig. 7-8) included in the routing section, on a center wall of said frame, and in contact with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636